Citation Nr: 0616156	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  96-28 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Friend




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at an RO hearing in November 
1996.  This matter was previously before the Board and was 
remanded in February 2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's March 2005 substantive appeal shows that he 
requested a hearing at the RO before a Member of the Board 
(i.e., Travel Board hearing).  In April and December 2005, 
the veteran reiterated his desire for such a hearing.  In a 
March 2006 statement, the veteran's representative requested 
that this matter be remanded in order to schedule a Travel 
Board hearing.  

Given the expressed intent of the veteran, this case must be 
returned to the RO to arrange for a Travel Board hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2005). 



Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  The RO must clearly notify 
the veteran and his representative of the 
time and date of the hearing.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


